Opinion issued April 15, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00284-CV
____________

IN RE MARK BARNES, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Pro se inmate relator, Mark Barnes, has filed an unsworn "Issuance of Writ or
Process by Appellate Court Pursuant to Rule 15.1(b)," which this Court construes to
be a petition for writ of mandamus.   Relator complains that "[t]he District Court (1)
appears to be delaying adjudication of the Realtor's Writ of Error Coram Nobis."  No
copy of the "writ of error coram nobis" accompanies the petition for writ of
mandamus, but there is a copy of a "motion to vacate and set aside judgment and
conviction," which has no file stamp date on it.  There is also a copy of a certified
mail receipt, sent to District Clerk of Harris County, Charles Bacarisse.  In that
motion to vacate, relator complains of ineffective assistance of counsel in connection
with his misdemeanor conviction.
	This Court has confirmed that relator was convicted of a misdemeanor in 1991,
trial court cause no. 9140126, in the County Criminal Court at Law No. 3 of Harris
County, Texas.  If a person convicted of a misdemeanor wishes to pursue
postconviction relief from that misdemeanor conviction, such a person needs to file
an application for habeas corpus relief in the trial court where the conviction
occurred.  See Tex. Code Crim. Proc. Ann. art. 11.09 (Vernon 1977).  
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	He complains of the "3rd District Court for Harris County, Texas," case
no. 9140126.  There is no 3rd District Court in Harris County.